Chittenden, J.
This cause is submitted upon a demurrer to the petition. The petition sets forth in substance that in the fall of' 1899 certain of the plaintiffs, for a valuable consideration, sold and *223transferred by proper deed of conveyance to the defendant/ the city of Toledo, certain property therein described. The petition reads in part as follows:
“One of the considerations and conditions of said sale of the premises last above described to the City of Toledo, as evidenced by and contained in said last mentioned deed of conveyance was and is that the said premises last above described, together with other lands procured by said city for the same purposes, would be opened by said city from Walbridge Park to Ottawa Park in said city and improved by turnpiking on or before July 1, 1900, and that said boulevard between said points would all be permanently improved and completed by opening it to its full length and grading it to its permanent grade, constructing roadways, improving the same with gravel or other suitable material to make improved roadways thereof, within ten years from the date of said last-described conveyance, and would in like manner be perpetually maintained as a boulevard and that no special tax or assessment for the improvement thereof or the maintenance of said boulevard would ever be levied or assessed against the property abutting said boulevard except such as is levied in the general levy for park purposes. Ever since said 7th day of November, 1899, the said defendant, The City of Toledo, has been the owner andjn possession of the premises last above described.”
It is further alleged in the petition that the city took possession of the property and improved the same as a boulevard, in accordance with the condition of the deeds as set forth in the petition; that *224as a part of the improvement the city constructed sidewalks along the side of the boulevard and in front of the premises of the several plaintiffs, and thereafter passed an ordinance levying a special assessment against the abutting property to pay the cost and expense of the construction of the sidewalks, the amount assessed against each piece being specifically set forth in the petition. It is alleged that the ordinance was duly approved and that the assessment was thereafter certified to the . auditor of the county who placed upon the tax duplicate of Lucas county, to be collected with the general taxes, the assessments against the several parcels of land of the plaintiffs. An injunction is asked restraining the collection of the assessments so levied by the city.
The only question sought to be raised by the demurrer, and the only question argued, is as to the validity of the condition set forth in the deeds as one of the considerations for the sale of the property. It is claimed that the condition which provides that no special tax or assessment for the improvement of the boulevard or the maintenance of the same would ever be levied or assessed against the property abutting upon the boulevard, except such as is levied for general park purposes, is void because it is an attempt to exempt property from taxation.
The claims of the several parties have been presented to the court in oral argument and by briefs. We have examined the cases cited by counsel, and many others, but do not believe it profitable to enter upon an extended examination and analysis of these cases in this opinion.
*225At the time the deeds were executed the city was empowered, by virtue of Section 1692, Revised Statutes, paragraph 18, to lay off, establish, open, widen, narrow, straighten, extend, keep in order and repair streets, etc., and, by paragraph 34 of the same section, to acquire by purchase,, or otherwise, and to hold real estate.
Section 2263, Revised Statutes, provided that when the corporation appropriated, or otherwise acquired, lots or lands for the purpose of laying off, opening, extending, straightening, or widening a street, the council might assess the cost and expense of such appropriation or acquisition, and of-the improvement, upon the general tax-list, in which case the same should be assessed upon all the taxable real and personal property in the corporation.
Section 2264, Revised Statutes, provided that in the city of Toledo the municipality might, if it so desired, assess the cost and expense of such improvement upon either the general tax-list or upon the benefited property, and provided for the time when such assessments might be made due and payable, etc.
It is to be observed that the petition alleges that this contract has been fully performed, the grantors having executed and delivered the deed for the property and the city having accepted such deed, taken possession of the property and improved the same in accordance with the conditions and provisions of the deed. Therefore, all those cases in which the parties sought by mandamus to compel the specific performance of similar agreements are *226of little if any assistance in determining the question here presented.
The statutes above cited conferred upon the city full power to acquire the land in question, either by process of condemnation or by purchase. Had it been acquired by condemnation, under the decisions of this state the cost and expense could not have been assessed upon the abutting land. The Cincinnati, Lebanon & Northern Ry. Co. v. The City of Cincinnati et al., 62 Ohio St., 465, and 4 Longsdorf’s Notes, 839.
In Ohio, therefore, when property is acquired by a city for the purpose of opening and laying out a street, unless the method provided for by the special act (Section 2264, Revised Statutes) is followed, the cost thereof must be paid by the city and assessed upon the general tax list. There is no claim that the city undertook to act under Section 2264 in the purchases set forth in the petition in this case.
The decided cases sustain the statement of the law set forth in 2 Elliott on Roads and Streets (3 ed.)/ Section 678, as follows:
“In the absence of legislative authority a city, under ordinary circumstances at least, has no power to make contracts for the exemption or commutation of local assessments.”
The .law is stated to the same effect in 1 Page and Jones on Taxation by Assessment, Section 616, and in 28 Cyc., 1133.
After a careful consideration of the facts alleged in the petition, we do not construe the contract as therein set forth as one granting exemption from taxation. There was no attempt by the wording *227of the deed to exempt the property from general taxation. The deed provided, first that the abutting property should not be subject to any special tax or assessment for the improvement of the boulevard, and, second, that it should not be required to pay any special tax or assessment for the maintenance of the boulevard. The provision that the abutting property should not be called upon to pay any assessment for the construction and improvement of the boulevard was, in effect, an agreement that the land so conveyed by the grantors to the city was equal in value to the cost of making the improvement contemplated. The city needed the land for the purpose of constructing a boulevard connecting its several park properties. This land was valuable and its value was recognized by the city. The construction of the boulevard would no doubt be of some value to the abutting property of the grantors. That the construction and improvement of the boulevard would entail a given expense upon the city was known. The grantors and the city were competent to contract, and it was undoubtedly concluded that the values were equal and that the one should be offset by the other. There is no claim that the one value was not as great as the other, and there is nothing in the pleading to indicate that either the city or the grantor was imposed upon. This view of the case is in accord with the opinion of the United States circuit court of appeals in the case of Bartholomew v. The City of Austin, 29 C. C. A., 568, 577, and in accord with the case of Grant v. City of Davenport, 36 Ia., 396, 405, cited by the circuit court of appeals in the above case.
*228The case at bar we think corresponds in principle to the case of Coit v. City of Grand Rapids, 115 Mich., 493, in which, concerning a similar contract, Judge Grant at page 495 of the opinion said: “The contract was one of sale and purchase. The deed was not intended as a gift.”
See also City of Omaha v. Megeath, 46 Neb., 502, and Browne v. Palmer, 66 Neb., 287.
There is no positive statutory provision requiring a city to pay, in money, for the property so acquired. The city having purchased the land and paid the consideration agreed upon by making the improvements as provided in the deed, and having retained and used the land for boulevard purposes, it would seem to be inequitable to permit the city to thereafter collect from the grantors the cost of making the improvements that the city had agreed specifically to make as a consideration for conveyance of the land by the grantors to the city.
The case presented by the petition is quite different from the case of Richards et al. v. The City of Cincinnati, 31 Ohio St., 506, in which the owners of land dedicated certain streets and sought to attach to the dedication a stipulation that the adjoining property should thereafter be exempt from assessments for the improvement of such streets.
That contracts on the part of a municipality by which it is attempted to exempt property from assessments and taxes indefinitely are contrary to public policy, we think is well established upon authority of the decided cases and by reason. We therefore hold that that part of the condition in the deed which provides that the abutting property shall never be assessed for the maintenance of the *229boulevard is void. Coit v. City of Grand Rapids, supra.
The court in the case just cited did not decide the effect of an agreement to exempt abutting lands from taxation for the maintenance of the sewer under the terms of the deed in that case, but merely-raised the question as to whether or not that provision of the contract would be valid.
We do not find that the cases cited by counsel for the city are in conflict with the conclusion we have reached. They are all, or nearly all, readily distinguishable upon grounds that are not obscure.
The demurrer will be overruled and the defendant given leave to answer.'

Demurrer overruled.

Kinkade and Richards, JJ., concur.